

INTERCREDITOR AGREEMENT


Intercreditor Agreement (this "Agreement"), dated as of July ___, 2007, among
Sentra Consulting Corp., a Nevada corporation with offices located at 466
Central Avenue, Suite 200, Cedarhurst, New York 11516 (the "Company") and each
of the Holders (the "Investors") of the Secured Promissory Notes of the Company
(the "Notes") as set forth in Exhibit A annexed hereto and as such Exhibit may
be amended from time to time by the Company.


INTRODUCTION


WHEREAS, the Investors have severally advanced funds to the Company in exchange
for the Notes;


WHEREAS, the obligations of the Company under the Notes are secured by a
security interest granted in favor of the Investors in and to property and
assets of the Company (the "Security Interest") in accordance with the terms and
conditions of the Security Agreement dated the date hereof among the Company and
the Investors (the “Security Agreement”) pursuant to which Karat Platinum LLC
granted the Company interest in all its assets;


WHEREAS, the Investors desire to enter into this Agreement in order to set forth
their agreement and understanding with respect to the enforcement of their
respective rights pertaining to the Notes and Security Interest.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:


1. Loan Advance. The Investors have advanced funds, and after the date hereof
additional Investors may advance funds and be issued Notes, in the aggregate not
to exceed $1,200,000 principal amount of Notes, pursuant to the terms and
conditions set forth in the Notes, the respective amounts set forth in Exhibit A
attached hereto (in the aggregate, the "Loan"). For the purposes of this
Agreement, the amount of principal owed to each Investor under its respective
Note as a proportion of the aggregate amount of the Loan shall be referred to as
such Investor's respective percentage interest (the "Percentage Interests").


2. Ownership Interest. Each Investor shall own an interest in the Loan equal to
its Percentage Interest as described on Exhibit A. Except as otherwise stated
herein, the Investor shall own, pari passu with each of the other Investors, an
undivided fractional interest equal to such Investor's Percentage Interest in:
(a) the Loan; (b) all payments made on or in respect of the Loan; (c) all
recoveries or distributions in connection with the Loan; and (d) all present and
future collateral (and all proceeds in connection therewith) securing the same.
Notwithstanding anything contained herein to the contrary, the Company shall
have the right, in its sole and absolute discretion, to prepay the outstanding
Note of any individual investor.


 
 

--------------------------------------------------------------------------------

 
 
3. No Representation or Warranty Relating to Loan. No Investor has made any
warranty or representation to any other Investor, expressed or implied, with
respect to the Loan, the adequacy of security for the Loan, the existing or
future solvency or financial worth of the Company, or the ability of the Company
to repay the Loan. Each Investor acknowledges that the Loan and the Company's
obligations pursuant to the Notes carry a high degree of risk; that the Company
may default on the Loan, which may result in a bankruptcy filing and/or
foreclosure action and/or a deterioration of the collateral for the Loan; and
that it may not be possible for the Investors to collect the full principal
balance of the Loan, any or all of the accrued interest on the Loan, and/or any
or all other amounts due with respect to the Loan.


4.  Action for Foreclosure. Each of the Investors agrees and acknowledges that
the initiation, or threat of initiation, of any notification, claim, action or
proceeding of an Event of Default (as such term is defined in the Notes) or with
respect to the foreclosure of the Security Interest shall require the prior
written approval of the holders of a supermajority of the Percentage Interests.
  


5. Expenses. All expenses including, but not limited to, reasonable counsel fees
and court costs paid or incurred by any Investor in any action to collect or
foreclose on the Security Interest or the Loan shall be borne by the Investors
in accordance with their respective Percentage Interests at the time of the
default or the failure of performance giving rise to the action to collect or
enforce the rights of the Investors under the Note or the Security Agreement.


6. Distribution of Sale or Refinance Proceeds.


6.1. If there is an Event of Default (as defined in the Notes) and as a result
thereof in accordance with the terms and provisions of the Security Agreement
and this Agreement the Investors shall be entitled to the proceeds of a sale of
the collateral, the net proceeds shall be distributed in the following order of
priority pari passu among the Investors:


(a) First, repayment of principal and interest pro rata to each Investor in
accordance with their respective Percentage Interests; and


(b) Second, repayment of default interest, late charges, and any other amounts
to each Investor pro rata in accordance with their respective Percentage
Interests.


6.2. The priorities of allocation set forth in Section 6.1 shall apply in all
circumstances, including with respect to any distribution made in any case or
proceeding under Title 11 of United States Code or any other proceeding relating
to the Company under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation.


 
2

--------------------------------------------------------------------------------

 
 
6.3. If any Investor (an "Excess Party") shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff, or
otherwise) as a result of the realization, sale or other remedial disposition
of, or foreclosure on, any Collateral (as defined in the Security Agreement) or
any repayment under the Note in excess of the amount it is then entitled to
receive under the terms of this Agreement and the Note, such Excess Party shall
hold such amount in trust for the ratable benefit of the other Investors in
accordance with the terms of this Agreement.


7. Miscellaneous.


7.1. Authorization. Each of the Investors warrants and represents that it is
duly authorized to execute this Agreement and comply with its obligations
hereunder.


7.2. Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution of this Agreement.


7.3. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by an Investor without the prior written
consent of the other parties. Any instrument purporting to make an assignment in
violation of this Section 7.3 shall be void.


7.4. Benefits of Agreement. This Agreement and all obligations hereunder shall
be binding upon the respective successors and assigns of the parties hereto.


7.5. Entire Agreement. This Agreement and the Exhibit hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.


7.6. Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


7.7. Further Assurances. Each party agrees to execute such other documents,
instruments, agreements and consents, and take such other actions as may be
reasonably requested by the other parties hereto to effectuate the purposes of
this Agreement.


7.8. Amendment and Waiver. This Agreement may be amended, modified or waived
only with the prior written consent of each of the parties.


 
3

--------------------------------------------------------------------------------

 
 
7.9. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach, default or noncompliance under this Agreement, or any waiver on such
party's part of any provisions or conditions therein and must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies shall be cumulative and not alternative.


7.10. Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. Any notice herein required or permitted to
be given shall be given by depositing the same in the United States first class
mail, postage prepaid, or hand delivered or transmitted by facsimile, in any
case with a copy sent by overnight courier service, and addressed to the parties
at the respective address set forth on the signature page hereto, or, to such
other place or places as any of the parties shall designate by written notice to
the other parties.


7.11. Titles and Pronouns. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement. All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as the identity of the parties hereto may require.


7.12. Counterparts. This Agreement may be executed in any number of counterparts
(facsimile or otherwise), each of which shall be an original, but all of which
together shall constitute one instrument.


7.13. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of New York (without giving effect to
conflict of laws principles).


7.14. Consent to Jurisdiction and Service of Process. Each of the parties hereby
irrevocably and unconditionally submits to the jurisdiction of the courts of the
State of New York and of the Federal courts sitting in the State of New York in
any action or proceeding directly or indirectly arising out of or relating to
this Agreement or the transactions contemplated hereby (whether based in
contract, tort, equity or any other theory). Each of the parties agrees that all
actions or proceedings arising out of or relating to this agreement must be
litigated exclusively in any such State or, to the extent permitted by law,
Federal court that sits in the County of New York, and accordingly, each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such action or proceeding in any such court. Each
party further irrevocably consents to service of process in the manner provided
for notices in Section 7.10. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law. Each party waives any right it may have to a trial by jury in any action or
proceeding directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby (whether based on contract, tort, equity
or any other theory).


 
4

--------------------------------------------------------------------------------

 
 
 
[Remainder of this page intentionally left blank; signature pages to follow]




 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.
 
 

 
SENTRA CONSULTING CORP.:






By: ________________________
Name:
Title:





INVESTOR:


By: _____________________________
Name:
Title:


Address:


Telephone:
Facsimile:
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PERCENTAGE INTERESTS OF INVESTORS


Name of Investor
Principal Amount Outstanding
Percentage Interest
                                         
Totals
US$
100%



 
7

--------------------------------------------------------------------------------

 